  Case 3:17-cv-00728-D Document 115 Filed 09/04/19       Page 1 of 2 PageID 9926



                 IN THE UNITED STATES COURT
             FOR THE NORTHERN DISTRICT OF TEXAS
                       DALLAS DIVISION



THOMAS BUCHANAN, on behalf of
himself and all others similarly
situated,

                 Plaintiff,                   Case No. 3:17-cv-00728-D

                     v.

SIRIUS XM Radio, Inc.,

                Defendant.




                           PATRICK MAUPIN'S NOTICE
                          OF INTERLOCUTORY APPEAL


      Notice is hereby given that Patrick Maupin appeals the District Court’s

Order of August 28, 2019 (Dkt. 114) denying his Motion to Intervene of July 2,

2019 (Dkt. 109) . This appeal is taken to the United States Court of Appeals for

the Fifth Circuit.




                                                           Maupin Notice Page 1 of 2.
 Case 3:17-cv-00728-D Document 115 Filed 09/04/19          Page 2 of 2 PageID 9927




                                      Respectfully submitted,

                                      /s/ Patrick Maupin
                                      Patrick Maupin
                                      Pro Se
                                      2206 Southern Oaks Drive
                                      Austin, Texas 78745
                                      (512) 743-8620
                                      pmaupin@gmail.com




                         CERTIFICATE OF SERVICE



      I hereby certify that on this 4th day of September, 2019, I electronically filed

a true and correct copy of this Notice with the Clerk of the Court by using the CM/

ECF system, which will send notification of such filing to all counsel of record.


                                      /s/ Patrick Maupin
                                      Patrick Maupin




                                                             Maupin Notice Page 2 of 2.
